Exhibit 10.8
GUARANTY AGREEMENT
1. Guaranty. In consideration of THE TORONTO-DOMINION BANK (hereinafter called
“Bank”) extending credit to and in order to induce the Bank to continue to
extend credit to SFS Canada I, LP (hereinafter called “Debtor”) an indirect
subsidiary of the undersigned SYSCO CORPORATION, effective as of the date set
forth below (hereinafter called “Guarantor”), the undersigned Guarantor hereby
unconditionally, irrevocably, and directly guarantees to the Bank, the full and
punctual payment, as same becomes due, of any and all liabilities and
indebtedness, now or hereafter existing, due or to become due, direct or
indirect, absolute or contingent, at any time owing by Debtor, whether alone or
jointly with any other person, to Bank pursuant to, or arising out of or in any
way relating to or in respect of the credit facilities described in that certain
Demand Facility Agreement dated June 30, 2011, each agreement as amended,
renewed or replaced from time to time. Guarantor further agrees to reimburse the
Bank forthwith upon demand for all costs, lawyer’s fees, and other expenses
incurred by the Bank in the collection of said liabilities and indebtedness from
Debtor or enforcement of any obligations of Debtor, or in the enforcement of
this Guaranty. All of the foregoing liabilities and indebtedness and costs, fees
and expenses shall hereinafter be referred to singularly as the “Obligation” and
collectively as the “Obligations”.
2. Waiver. Guarantor will make payment to Bank of the Obligations immediately
after demand therefor is made to Guarantor by Bank. Guarantor hereby expressly
waives acceptance of this Guaranty, presentment, demand, notice of dishonour or
default, protest of every kind and notice of protest with regard to this
Guaranty and renounces all benefits of division and discussion. Guarantor agrees
that it shall not be necessary for the Bank, in order to enforce payment by
Guarantor under this Guaranty, to first institute suit, join, pursue or proceed
in any manner or exhaust its remedies against Debtor or any other person or any
other security for the Obligations.
3. Interest. If any of the Obligations are not paid or performed by Guarantor
upon demand by the Bank hereunder the Guarantor will pay interest to the Bank at
the highest rate of interest then payable by Debtor to the Bank from the date of
demand on the Guarantor.
4. No Release. The Bank shall have the right, at any time and from time to time,
in such manner, on such terms and for such periods as it deems fit, to alter,
accelerate, renew, extend or change the time and manner of payment of the
Obligations as the Bank may deem proper in its sole discretion, and the Bank
shall have the right to otherwise deal with the Debtor as the Bank may deem
proper in its sole discretion, all without notice to Guarantor and without in
any way affecting the liability of Guarantor hereunder, except as hereafter
provided.
5. Guarantee Absolute. This Guarantee shall be absolute, unconditional,
irrevocable and continuing and shall not be affected by:

  (a)   the bankruptcy, winding-up, dissolution, liquidation, consolidation,
merger, amalgamation or reorganization of Debtor;     (b)   any lack of validity
or enforceability of any agreement between Debtor and the Bank or any lack or
limitation of power or incapacity on the part of Debtor; or     (c)   any other
law, regulation or circumstance which might otherwise constitute a defence
available for or a discharge of Debtor or Guarantor in respect of any or all of
the Obligations.



--------------------------------------------------------------------------------



 



 



- 2 -
6. Representations. The Guarantor represents and warrants to the Bank the
following and acknowledges and agrees that the Bank is relying upon each such
representation and warranty in extending credit and advancing funds to the
Debtor:

  (a)   the Guarantor is a corporation duly incorporated and in good standing
under the laws of the State of Delaware;     (b)   the Guarantor has full
corporate power and authority to grant financial assistance to the Debtor by the
execution and delivery of this Guaranty and to perform and observe all of
Guarantor’s obligations hereunder and the giving of this Guaranty has been duly
authorized by all necessary corporate action;     (c)   the Guarantor has
derived or expects to derive a financial and other advantage from the Bank
extending credit to the Debtor;     (d)   the obligations of the Guarantor under
this Guaranty rank pari passu with all senior unsecured obligations of the
Guarantor.     (e)   the execution and delivery of the Guaranty will not
conflict with, or result in the breach of, or constitute a default under, any
material condition, provision or term of any agreement to which the Guarantor is
a party or any award, decree, determination, injunction, judgment, order or writ
of any court or arbitrator or any agency, board, body, bureau, commission,
department or government having jurisdiction over the Guarantor.

7. Default by Guarantor. The following shall be a default under this Guaranty:
The Guarantor or any Significant Subsidiary (within the meaning of Rule 1-02(w)
of Regulation S-X under the Securities Exchange Act of 1934, as amended) of the
Guarantor shall,

  (i)   default in the payment of any indebtedness of the Guarantor or such
subsidiary (as the case may be, or any interest or premium thereon, when due
whether by acceleration or otherwise, beyond any period of grace provided with
respect thereto, or     (ii)   default in the performance or observance of any
obligation or condition with respect to the indebtedness described in clause
(i) above if the effect of such default results in the holder of such
indebtedness accelerating the maturity of such indebtedness and the Guarantor or
such subsidiary fails to pay such indebtedness, beyond any period of grace
provided with respect thereto,     (iii)   either involuntarily or voluntarily
file any petition seeking liquidation, reorganization or other relief under any
bankruptcy or similar law,

if in the case of any defaults described in clauses (i) and (ii) above, the
aggregate principal amount of all such indebtedness for which all such defaults
shall have occurred and be continuing exceeds US $50,000,000.
The Guarantor shall notify the Bank promptly in writing of a default under this
Guaranty as described above, setting forth detail of the default and any action
taken or proposed to be taken.
8. No-Set-off. Guarantor shall not claim any set-off or counter-claim against
Debtor in respect of any liability of Debtor to Guarantor.



--------------------------------------------------------------------------------



 



- 3 -

9. Bank’s Records. The records of the Bank as to the amount or existence of the
Obligations or as to any failure by Debtor to the full payment when due of any
Obligations will be prima facie evidence against Guarantor that such amount is
at such time due and payable to Bank.
10. Assignment. The Bank, but not Guarantor, may assign, grant, pledge, sell or
transfer any participation in this Guaranty or any of the Obligations or any
power, remedy or right of the Bank hereunder. This Guaranty shall be binding
upon and enure to the benefit of the Bank and the Guarantor and their respective
administrators, successors and assigns.
11. No Waiver, Remedies. No failure on the part of the Bank to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude the other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.
12. Severability. If any provision of this Guaranty is determined to be illegal,
invalid or unenforceable in whole or in part, such illegality, invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.
13. Notices. Any demand, notice or other communication (hereinafter referred to
as a “Communication”) to be given in connection with this Guaranty shall be
given in writing and may be given by personal delivery, facsimile transmission
or registered mail, addressed to the Bank or Guarantor at the address set forth
below or such other address as may be designated by written notice by any party
to the other. Any Communication given by personal delivery or facsimile
transmission shall be conclusively deemed to have been given on the day of
actual delivery thereof and, if given by registered mail, on the fifth day
following the deposit thereof in a post office in Toronto, Ontario unless if
between the time of mailing and the actual receipt of such notice or other
communication there is a mail strike, slowdown or other labour dispute affecting
delivery of such mail, then such notice or other communication will only be
effective when actually delivered.
 
Address for Notices:
 
To Guarantor:
 
Sysco Corporation
1390 Enclave Parkway
Houston, Texas
USA, 77077-2099
 
Attention:            Treasurer
 
Fax No.:            713-584-2721
 
To Bank:
 
The Toronto-Dominion Bank
Attention:            Maria Castillo
Fax No.:            416- 983-1708
with a copy to: Betty Chang
Fax No.:            212-827-7232



--------------------------------------------------------------------------------



 



- 4 -

14. Entire Agreement. There are no representations, warranties, terms,
conditions, undertakings or collateral agreements, expressed, implied or
statutory, between Bank and Guarantor other than as expressly set forth in this
Guaranty. No alteration, modification or waiver of this Guaranty or any
condition, covenant, provision or term contained herein shall be binding on the
Bank unless made in writing and signed by the Bank.
15. Foreign Currency. In the event of a judgment or order being rendered by any
court or tribunal for the payment of any amounts owing under this Guaranty or
for the payment of damages in respect of any breach of this Guaranty or under or
in respect of a judgment or order of another court or tribunal for the payment
of such amounts or damages, if such judgment or order is expressed in a currency
(the “Judgment Currency”) other than the currency of the Obligations (the
“Agreed Currency”), the Guarantor shall indemnify and hold the Bank harmless
against any deficiency in terms of the Agreed Currency in the amounts received
by the Bank arising or resulting from any variation as between (i) the exchange
rate at which the Agreed Currency is converted into the Judgment Currency for
the purposes of such judgment or order, and (ii) the Exchange Rate at which the
Bank is able to purchase the Agreed Currency with the amount of the Judgment
Currency actually received by the Bank on the date of such receipt. The
indemnity in this Section shall constitute a separate and independent obligation
from the other obligations of the Guarantor hereunder, shall apply irrespective
of any indulgence granted hereunder.
16. Governing Law. This Guaranty will be governed by and construed in accordance
with the laws of the Province of Ontario and the laws of Canada applicable in
Ontario. The Guarantor to the fullest extent permitted by law irrevocably agrees
that any suit, legal action or proceeding with respect to this Guaranty may be
brought in the courts of the province of Ontario and by execution and delivery
of this Guaranty, Guarantor irrevocably submits to the jurisdiction of the
courts of the Province of Ontario and waives any objection which it may have now
or hereafter to the laying of the venue of any such suit, action or proceeding
in any such court and any claim that any such suit, action or proceeding has
been brought in an inconvenient forum. The Guarantor consents to process being
served in any suit, action or proceeding with respect to this Guaranty by
personal delivery or registered mail in accordance with Section 12 of this
Guaranty.
IN WITNESS WHEREOF, the undersigned has executed this Guaranty, or caused the
same to be executed by its duly authorized officer this 30 day of June 2011.

                  SYSCO CORPORATION    
 
           
 
  By:   /s/ Kathy Oates Gish
 
   
 
  Name:   Kathy Gish    
 
  Title:   Treasurer    

 